         Case 1:20-cv-01469-DLF Document 161 Filed 06/23/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

BLACK LIVES MATTER D.C., et al.,              )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       Civil Action No. 1:20-cv-1469
                                              )                         (DLF)
DONALD J. TRUMP, et al.,                      )
    Defendants.                               )

              DEFENDANT VINCENT’S MOTION FOR CLARIFICATION

       Defendant, Arlington County Police Captain Wayne Vincent, by counsel, respectfully

moves the Court to clarify that the Court’s June 21, 2021, Order dismissed him as a defendant in

this civil action. A memorandum of points and authorities supporting this motion and a proposed

order are attached.

       Plaintiffs have not yet responded with their position, and Defendant Vincent will report to

the Court when they do.

                                            Respectfully Submitted,

                                            WAYNE VINCENT

                                            By Counsel

 By:            /s/
MinhChau Corr, Acting County Attorney
Virginia Bar No. 78877
Ryan Samuel, Assistant County Attorney
D.C. Bar No. 1614909
Arlington County Attorney’s Office
2100 Clarendon Boulevard, #403
Arlington, Virginia, 22201
703-228-3100
703-228-7106 (fax)
mcorr@arlingtonva.us
rsamuel@arlingtonva.us
Counsel for Defendant Vincent



                                                  1
          Case 1:20-cv-01469-DLF Document 161 Filed 06/23/21 Page 2 of 7




                                    CERTIFICATE OF SERVICE

         I hereby certify that on June 23, 2021, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such to all registered

users.




                                                  /s/
                                            Ryan Samuel
                                      Assistant County Attorney




                                                   2
         Case 1:20-cv-01469-DLF Document 161 Filed 06/23/21 Page 3 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BLACK LIVES MATTER D.C., et al.,                 )
                                                 )
       Plaintiffs,                               )
                                                 )
v.                                               )       Civil Action No. 1:20-cv-1469
                                                 )                         (DLF)
DONALD J. TRUMP, et al.,                         )
                                                 )
       Defendants.                               )

     DEFENDANT VINCENT’S STATEMENT OF POINTS AND AUTHORITIES IN
             SUPPORT OF HIS MOTION FOR CLARIFICATION

       Defendant, Arlington County Police Captain Wayne Vincent, by counsel, for his

Statement of Points and Authorities in Support of his Motion for Clarification of the Court’s

June 21, 2021, Order states as follows.

                                       LEGAL STANDARD

       “A motion for clarification is not a formal creature of civil procedure,” but is permitted

for a party to seek clarification “about a ruling, but not to alter or amend it.” Alliance of Artists &

Recording Co., Inc. v. Gen. Motors Co., 306 F. Supp. 3d 413, 418 (D.D.C. 2016) (internal

quotations omitted). Courts in this Circuit encourage parties to seek clarification when uncertain

about “the scope of a ruling” and “entertaining such motions seems especially prudent if the

parties must implement the ruling at issue at subsequent stages of the litigation.” Id. at 418-19.

                                           ARGUMENT

       This Court should clarify whether the Court’s June 21, 2021, Order dismissed Defendant

Vincent from this civil action. Doing so is prudent as Defendant Vincent is unclear if he remains

a defendant in this civil action and required to file an answer, if he is subject to the briefing




                                                     1
         Case 1:20-cv-01469-DLF Document 161 Filed 06/23/21 Page 4 of 7




schedule on the class certification, and if he is subject to discovery obligations as the case

proceeds.

       The Court’s Order states that the “Virginia defendants’ Motion to Dismiss, Dkt. 83” was

granted in part and denied in part. Dkt. 159. The Memorandum Opinion entered in this civil

action concluded that “the plaintiffs have plausibly stated a claim under 42 U.S.C. § 1983 for

First Amendment violations by Arlington County and District of Columbia officials.” Dkt. 160 at

50. The Memorandum Opinion also dismissed the section 1985(3) and 1986 conspiracy claims

against “the D.C. and Arlington defendants.” Id. at 33.

       In this civil action the only Virginia Defendant named and served is Defendant Vincent.

TAC at ¶ 45. Plaintiffs bring two claims against him, Claim 5 for a violation of 42 U.S.C. §

1985(3) and Claim 6 for a violation of 42 U.S.C. § 1986, and the Court dismissed such claims.

Plaintiffs did not bring any claim under § 1983 for First Amendment violations by Captain

Vincent or any of the John Poe Arlington County Police Officers, but did for certain D.C.

Defendants, for example, Claim 7. Accordingly, Defendant Vincent seeks clarification that the

Court’s Order dismissed him as a defendant so that he can understand his obligations moving

forward in this case, if any.

                                          CONCLUSION

       Therefore, the Court should grant this motion in addition to any other relief deemed just

under the circumstances.

                                               Respectfully Submitted,

                                               WAYNE VINCENT

                                               By Counsel




                                                  2
        Case 1:20-cv-01469-DLF Document 161 Filed 06/23/21 Page 5 of 7




                  /s/
MinhChau Corr, Acting County Attorney
Virginia Bar No. 78877
Ryan Samuel, Assistant County Attorney
D.C. Bar No. 1614909
Arlington County Attorney’s Office
2100 Clarendon Boulevard, #403
Arlington, Virginia, 22201
703-228-3100
703-228-7106 (fax)
mcorr@arlingtonva.us
rsamuel@arlingtonva.us
Counsel for Defendant Vincent




                                         3
          Case 1:20-cv-01469-DLF Document 161 Filed 06/23/21 Page 6 of 7




                                    CERTIFICATE OF SERVICE

         I hereby certify that on June 23, 2021, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such to all registered

users.




                                                  /s/
                                            Ryan Samuel
                                      Assistant County Attorney




                                                   4
         Case 1:20-cv-01469-DLF Document 161 Filed 06/23/21 Page 7 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

BLACK LIVES MATTER D.C., et al.,              )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       Civil Action No. 1:20-cv-1469
                                              )                         (DLF)
DONALD J. TRUMP, et al.,                      )
    Defendants.                               )

                                         ORDER
       Upon consideration of Defendant Vincent’s Motion for Clarification, any opposition or

reply thereto, and the entire record herein, it is this _____ day of _____________, 2021 hereby:

       ORDERED that Defendants’ Motion is GRANTED; and it is further, clarified that the

Court’s June 21, 2021, Order dismissed Defendant Vincent from this civil action.

       SO ORDERED.


                                             _________________________________
                                             DABNEY L. FRIEDRICH
                                             United States District Judge




                                                  1
